In an action by an infant to recover damages for personal injuries sustained as the result of negligent operation of a motor vehicle which struck the infant while he was in a roadway, and by his father for loss of services, etc., defendants appeal from a judgment of the Supreme Court, Nassau County, entered December 23, 1965, in favor of the plaintiffs in accordance with a jury verdict. Judgment reversed, on the facts, and new trial ordered, with costs to abide the event. The testimony of the town engineer and police officer, supported by photographs and skidmarks, serves to show that proof adduced on behalf of the plaintiffs to the effect that no sidewalk existed on the westerly side of the street abutting the scene of the accident and that the infant was struck by an automobile proceeding straight south, with the infant able to do no more than take a backward step, is against the weight of the credible evidence. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.